 LOCAL 810, FABRICATORS & WAREHOUSEMENLocal 810,Steel,Metals,Alloys &Hardware Fabrica-tors&Warehousemen,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen & Help-ers of AmericaandScales Air Compressor CorpCases 29-CC-307 and 29-CB-1 142November 29, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 20, 1972, Administrative Law Judge'Samuel Ross issued the attached Decision in thisproceeding Thereafter, Respondent filed exceptionsand a supporting brief, and the Employer filedexceptions and answering Memorandum of Law andExceptions to the DecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelThe Board has considered the record and theattachedDecision in light of the exceptions andbriefs,and has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order,3 asmodified herein575in an industry affecting commerce, where in eithercase an object thereof is to force or require theabove-named persons or any other person to ceaseusing, selling, handling, transporting, or otherwisedealing in the products of Scales Air CompressorCorp, or to cease doing business with Scales AirCompressor Corp "2Substitute the attached notice for the Adminis-trative Law Judge's noticeIThe title ofTrialExaminerwas changed to Administrative LawJudge effective August 19 19722The Respondent has exceptedto certaincredibility findings made bytheAdministrative Law Judge It is the Boards established policy not tooverruleanAdministrativeLaw Judge s resolutions with respeLt tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandardDryWallProducts Inc91 NLRB 544 enfd 188 F 2d 362 (C A 3) We have carefullyexamined the record and find no basis for reversing his findingsIn the absence of exceptions we adopt the Administrative Law Judge sfindings that the evidence was insufficient to establish that Respondent wasresponsible for the firebombing of company trucks and for cot rcivestatements allegedly made by strikers Long and Thistle to Sales Enl,ineerThomas J McNiff Jr Accordinglyno findings of violation of Section8(b)(1)(A) are basedon these incidents3The Administrative Law Judge on the basis of the violations in theinstant case and of a past record of unfair labor practices the latt st ofwhich occurred in 1957 recommended a broad order in this proceeding Inthe circumstances of this case and particularly in view of the length of timethat has elapsed since the last previous Board adjudication of unlswfulconduct we do not believe the proposed remedy is warranted at this timeRaymond Buick Inc173 NLRB 1292APPENDIXORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Local 810, Steel,Metals,Alloys & Hardware Fabricators & Ware-housemen, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,its officers, agents, and representatives, shall take theaction set forth in the recommended Order, asmodified below(1)Delete paragraph 1(b) from the recommendedOrder of the Administrative Law Judge, and substi-tute the following"(b)Engaging in, or inducing or encouragingemployees of Gateway Tire Co , Technical Crafts,Inc, the State of New York, Division of MilitaryAffairs, or any other person engaged in commerce orin an industry affecting commerce to engage in, astrike or a refusal in the course of their employmentto use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, orcommodities, or to perform any services, or threaten-ing, coercing, or restraining any of the above-namedpersons or any other person engaged in commerce or200 NLRB No 81NOTICE TO EMPLOYEESAND MEMBERSPOSTED BYORDER OF 'I HENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act, and has ordered us to post this noticeand we intend to carry out the order of the BoardThe Act gives all employees these rightsTo engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these thingsWE WILL NOT do anything that interferes withthese rightsMore specifically,WE WILL NOT block efforts by employees ofScalesAir Compressor Corp, of of any otheremployer, to enter Scales' premises and go toworkWE WILL NOT threaten employees of Scale,, orany other employer with physical violence, loss ofemployment, or any other reprisal, either because 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their failure or refusal to join or participate inour strikes, or to observe our picket linesWE WILL NOT harass employees of Scales, or ofany other employer in the performance of theirservicesfor their employer, and WE WILL NOTdamage or threaten to damage Scales' vehicles orpropertyWE WILL NOT in any other manner restrain orcoerce members or employees in the exercise oftheir rights guaranteed in Section 7 of the Actwhich are described aboveWE WILL NOT (a) engage in, or induce orencourage employees of Gateway Tire Co,Technical Crafts, Inc, the State of New York,Division of Military Affairs, or any other personengaged in commerce or in an industry affectingcommerce to engage in, a strike or a refusal in thecourse of their employment, to use, manufacture,process, transport, or otherwise handle or workon any goods, articles, materials or commodities,or to perform any services, or (b) threaten, coerce,or restrainGateway Tire Co, Technical Crafts,Inc, the State of New York, Division of MilitaryAffairs, or any other person engaged in commerceor in an industry affecting commerce, where ineither case an object thereof is to force or requireGateway Tire Co, Technical Crafts,Inc, theState of New York, Division of Military Affairs,or any other person, to cease using, selling,handling, transporting, or otherwise dealing in theproducts of, or to cease doing business withScales Air Compressor CorpLOCAL 810, STEEL,METALS, ALLOYS &HARDWARE FABRICATORS& WAREHOUSEMEN,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other materialAny questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,16Court Street, Fourth Floor,Brooklyn, NewYork 11204, Telephone 212-596-3535TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL Ross, TrialExaminerOn chargesfiled onFebruary 9, 1972, byScalesAir Compressor Corp (hereincalled the Company),two separate complaints issued onMarch 9, 1972, whichallege thatthe above-named Umon(herein calledthe Union, or theRespondent),had engagedin and is engaging in unfairlaborpracticeswithin themeaning of Sections8(b)(1)(A), 8(b)(4)(i) and(n)(B), and2(6)and (7) of the Act On March 20, 1972, theRespondentUnion filedanswers to the two complaintswhich denytheirsubstantiveallegations and the comnus-sion of unfairlaborpracticesOn March 22, 1972, an orderissuedconsolidatingthe two complaints for hearing anddecisionPursuant to due notice,a hearing onthe two complaintsthus consolidated was conductedbefore me at Brooklyn,New York, on March 27, 28, 29, and April 11, 12, and 13,1972Upon theentire record,and my observation of thewitnessesand theirdemeanor,and after due considerationof the briefs filed by the General Counsel and the ChargingParty,'Imake thefollowingFINDINGS OF FACTICOMMERCEThe Company is a New York corporation whoseprincipal office andplace of business is located at 88Windsor Avenue, Mineola, New York The Company alsooperates two partsstorehousesand assemblyareas at 245JerichoTurnpike,Mineola,New York,and at 185Woodward Avenue, Brooklyn, New York Atall threelocations, the Companyisengaged in the business ofassembling,servicing, selling,and distributing new andrebuilt air compressors and relatedproductsDuring thepast year, a representative period, the Company purchasedand caused to be shippedto its plantsdirectlyfrom pointsand places located outsidethe StateofNew York aircompressors and partsvalued in excess of $50,000On theforegoingadmittedfacts,Ifind that theCompany isengaged in commerce and in operationsaffectingcommerce within the meaning of Section2(6) and(7) of the ActIITHE LABOR ORGANIZATION INVOLVEDAt all timesmaterial herein, the Respondent Union hasbeen and is a labor organization within the meaning ofSection 2(5) of the ActiThe Respondent Union has filed no brief and has not requested anextension of time to file one LOCAL810, FABRICATORS&WAREHOUSEMEN577IIITHE UNFAIR LABOR PRACTICESA The Respondent's Labor Dispute With theCompanyOn February 2, 1972,2 the Company laid off twoemployees,Raymond Kowalski and William JessbergerOn Friday, February 4, at about 2 30 p in, two businessagents ofthe Respondent Union, Thomas Auld and JamesRobinson, together with Kowalski and Jessberger, visitedtheCompany's office at 88 Windsor Avenue, Mineola,New York, and Auld demanded of Company PresidentWilliam Scalchunas, also known and referred to in therecord as Bill Scales, that Kowalski and Jessberger bereinstated,and that Scales sit down and negotiate acontract with the UnionScales,in reply, told Auld to callhis attorney and he handed Auld a piece of paper on whichthe telephone number of the Company's attorney waswrittenAuld asked Scales for permission to use theCompany's phone, but Scales replied that there was a"phone outside " Auld then said, according to Scales'credited testimony, "You better talk to me," and "there isgoing to be trouble here," and he and his companions thenlefttheCompany's premises The following Mondaymorning (February 7), the Respondent Union began astrike against Scales and picketing of its Mineola plant andwarehouseWhen the Respondent's strike began, the Companyemployed about 9 clerical and about 30 nonclericalemployees, the latter being principally mechanics whorepair and rebuild air compressors at the Company's plant,and driver mechanics who repair and/or install the aircompressors at customers'places of business IncludingJessberger and Kowalski who had been laid off thepreviousWednesday, only 10 of the Company's employeesjoined the strike,3 and the Company continued to operateitsbusinessAll of the strikers came to the Respondent'sprincipal plant on Windsor Avenue at about 7 30 a in onthemorning of February 7, and were there furnished byBusinessAgent Auld with picket signs upon which thereappeared the following legendSCALES AIR COMPRESSORisUNFAIRLOCAL 810STEEL, METALS, ALLOYS & HARDWAREFABRICATORS AND WAREHOUSEMENIBT10E 15StNY 3,NY691-4100In addition to the 10 strikers,the Respondent Union also2All dates will hereafter refer to 1972 unless otherwise noted3The other eight employees who participated in the strike were ThomasThistleRobert D Long Anthony Gunnell Raymond Knollhoff LarryChin, Robert Montgomery Israel Vargas and Thomas Canary4Union Delegate Herman Fngand one of the Respondents delegateswho admittedly was present when the strike and picketing began sohad seven of its "delegates"present at the Company'spremises when the strike and picketing commenced on themorning of February 7 4 Since the inception of the strike,theRespondent'spickets and one or more of its "dele-gates" and business agents have been present at theCompany'splantseveryworking day during the workinghours of Scales' employees The pickets sometimes weartheUnion'spicket signs on their shoulders,or they setthem on their cars parked on the street near the Company'splant while the pickets sit in the carsWhen delivery menand/or customers of the Company approach the picketedpremises, the pickets and/or the union agents admittedlytry to persuade them not to cross the picket line and enterthe plant 5 At the end of each day, the pickets take theirpicket signs home, and bring them back the following dayEach of the striking pickets receives weekly compensationor "strike benefits"from the Respondent for picketing,initially $25 per week, but since increased to $50 All of thepickets receive identical compensation and admittedly arerequired to be present at the picket line each day,unlesspermission not to be there is given them by one of theUnion's delegatesAs ofthe close of the hearing in theinstantcases,theUnion'sstrikeand picketing stillcontinuesBThe Alleged Violations of Section 8(b)(1)(A)From its very inception, the Respondent's strike andpicketing have been attended by numerous incidents ofconduct by pickets and delegates which are alleged in thecomplaint as unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act In this regard, I find asfollowsAnthonyJohn Phocas, an inside mechanicemployed bytheCompany,6 credibly testified that on the Mondaymorning when the strike began,he, accompanied by BillPapadopolus, another employee (who spoke no English),drove up to the plant to go to work Phocas attempted topark his car "in front of the work shop," but couldn't do sobecause "Ray" Kowalski, "Larry" Chin, and "Bill"Jessberger were in theway AsPhocas waited,Kowalskiopened the right side door of Phocas'car and said, "Man,can't you see we are on strike " Phocas answered,"I don'tknow what is going on " Phocas then waited for the pi< ketsto move so that he could park, but "nobody moved" untilGeorge Tsaoussis, a vice president of the Company, cameout of the plant and threatened to call the police unless thepickets let Phocas park Then the pickets moved aside andPhocas was able to park his car As Phoc as walked towardthe plant, Kowalski told Phocas to convey an obscenity tohis "boss "At about 9 a m on the first day of the strike, EugeneJames Czelada, a maintenance man employed by LourdesIndustries,drove a smalltruck to the Company's mainplant to pick up a valve which his employer "neededbadly" for an air compressor According to Czelada'stestified and I credit his testimony to this extent5Except for the specific incidents set forthinfrait is not contended thatthis conduct violated the Act6 Phocas the Company s principal stockholders and officers and manyof its employees,are of Greek ethnic origin 578DECISIONSOF NATIONALLABOR RELATIONS BOARDcredited testimony, a group of six or seven men werestanding near the plant, and one of them shouted to him,"This place is on strike I hope you are not going throughthis [picket] line " Czelada paid no attention to the picketsand went into the plant and picked up the valve On theway back to his truck, however, the men outside the plantcursed Czelada, and one of them said, "If I were you, Iwouldn't get into that truck It's liable to blow up"Czelada nevertheless got in the truck, and as he droveaway, he heard "a shot" as if "they hit the truck withsomething " He continued on, however, and when he laterexamined the truck, he found no evidence of damageCompany Vice President George Tsaoussis saw Czelada,both when he arrived at the plant in his "blue van," andwhen he left According to Tsaoussis' credited testimony,he saw strike pickets Kowalski, Long, Thistle, and UnionDelegate Herman Frigand speak to Czelada before hecame into the plant, but did not hear what they said to himWhen Czelada left the plant, however, Tsaoussis heardFrigand tell him, "Watch out, you got (sic) to have anaccident," and he also saw Kowalski, Long, and Thistle goto the far side of the truck and then heard a "bang,somebody hit the truck I don't (sic) see who "7On the first morning of the strike, Company PresidentWilliam Scales observed a trailer truck of the New PennMotor Express Company drive up to his plant, saw UnionDelegate Frigand speak to the driver, and then saw thetruck start to drive away As the truck pulled away fromthe plant, Scales ran out to get the name of the truck andthe license plate number, and Frigand said to him, "Wescared the shit out of him, Bill "8At about 5 p in on the second day of the strike(February 8), as employee Phocas and his car pool riderPapadopolus were leaving the Company's plant at the endof the day's work, Phocas observed union pickets Kowalskiand Jessberger sitting in the back of a large car As Phocaswalked by the car, Kowalski rolled down the window andasked Phocas to join the strike Phocas replied that hecould not, that it was "too late " Kowalski responded,"Listen, if you don't we will come in and when we come in,we kick you out " Phocas then said that in that event, hewould "find another job "9On the same day (February 8), as Supervisor DavidWood was backing a truck into the parking lot area of theCompany's premises, picket Kowalski and a mustachedstranger came over to the cab of the truck and engagedWood in conversation According to Wood's undisputedand credited testimony, the stranger told Wood to "tell myboss that I have a problem" Wood said, "I have no7Union Delegate Frigand testified that a man who said he needed avalve approached him and asked his permission to cross the picket line andgo into the plant According to Frigand he told the man, Go ahead makeBill Scales richIn the light of the Respondent s quite obvious efforts to getemployees and delivery men to respect its picket line I do not believeFrigand s testimony that he magnanimously gave permission to a man(Czelada) to go into the Company s plant to pick up a valve Indeed basedon both demeanor and the implausibility of his testimony I regard Frigandas a witness whose testimony is unworthy of much if any reliancesThe findings above are based on Scales credited testimony Friganddenied making the statement attributed to him by Scales, but I regardScales testimony as more reliable than Frigand s denial and I do not creditthe latter9The findings above are based on the uncontroverted and creditedtestimony of Phocasproblem " The stranger replied, "Tell your boss that yourwife doesn't want you to drive your truck" Wood said,"My wife didn't say that " The stranger said, "I know, Isaid it " Kowalski then told the stranger to leave Woodalone, "He [Wood] is a good guy" At the time of thisconversation, there was a union picket sign on Long's carwhich was parked nearby in front of the plantOn the morning of either February 8 or February 9,Supervisor Wood was about to get into his car parked nearthe plant when he was approached by Union DelegateHerman Frigand who said to Wood, "Dave, tell your bossto come to his senses-he is foolish, we have more moneythan he has " Wood replied, "Apparently he doesn't thinkso," and Fngand responded, "Well, they're foolish, theywill blow the joint "i0The third day of the strike (February 9) at about 8 30 to9 a in, John Pratnicki, an employee of the Company whoalso is known as Jai, observed Union Delegate Frigandand Business Agent Auld talking to each other as a stationwagon of French & English Furniture, a customer of theCompany, drove up to the plant As the driver backed upto the Company's platform, Pratnicki opened the overheaddoor, and Auld came over and shouted to the driver, "Youknow, we are having a strike here, you are looking fortrouble" The driver responded, "You are the one whoseems to have the trouble," and went into the plant 11That same afternoon (February 9) at about 2 to 2 30p in, Richard Sanders, an employee of Artisan Stationers,drove up to the Company's plant in a van truck to make adeliveryAs Sanders walked toward the plant, UnionDelegate Frigand and another unidentified man werestanding nearby, and Frigand yelled to Sanders, "There's astrike going on, don't go in there " Sanders neverthelesswent into Scales' premises and made his delivery However,when he came out a short while later, Fngand was standingalongside Sanders' truck, and he asked Sanders whether hebelonged to a union Sanders replied that he did not, andFngand then called him "a fucking scab," and toldSanders that he had no right to cross the picket line andthat he would "kick my ass in if I did it again " About aweek later, Sanders returned to Scales' plant to make adelivery and saw Frigand in front of the plant Sandersasked Fngand whether the strike was still on, and whenFrigand said, "yes," Sanders got back in the truck anddrove off without making the delivery 12C The Secondary Boycott Conduct of the UnionThe third day of the strike (February 9) also was1°The findings above are based on Woods credited testimonyAccording to Frigand this incident occurred on February 8 and headmittedly said what Wood attributed to him13Auid denied making the statement either to Scales customer French& English Furniture or to any other delivery man but I regard Pratnicki stestimony as more reliable and I do not credit Auld s denial12The findings above are based on Sanders testimony which I regard asreliable and credit Frigand denied makingthe statementsattributed to himby Sanders According to Frigand Sanders came to the plant at 10 30 a inon February 9 Frigand asked him please don t cross the picket line andSanders took offAs previously noted I regard Frigand s testimony asgenerally unreliable and in respect to this incident I regard the testimonyof Sanders a disinterested witness as more reliable than Frigand s which Ido not credit LOCAL 810, FABRICATORS & WAREHOUSEMEN)79attended by conduct by the Union which is alleged asviolations of Section 8(b)(4)(i) and (ii)(B) of the Act Theconduct on which these alleged violations are based was asfollowsOn February 9, nonstriking employees Joseph Conklinand Tim McCabe drove a company truck from thecompany plant to deliver and install some air compressorsat customers' premises Their truck was followed from theplant by picketing strikers Robert D Long and RaymondKowalski riding in Long's car Conklin's and McCabe'sfirst stop was at the National Guard Armory in Hemp-stead, Long Island, where Conklin told Armory Superin-tendent William M Kempey and another armory employ-ee that he was ready to install the Armory's air compressorwhich the Company had repaired At this juncture,Kowalski intervened in the conversation and told Kempeythat Conklin was a strikebreaker, that he and Long were"from Local 810," and that he would appreciate it ifKempey honored their "picket line " Kempey replied, "Weneed that compressor " Whereupon Kowalski threatenedto "have pickets surround the building in minutes," andwarned Kempey that in that event, if he expected anydeliveries,"You won't get them " Kempey in turnthreatened that if Kowalski brought pickets there he wouldhave "the National Guard down here " Conklin then drovethe truck through the fence to the National Guard Armoryand installed the compressor Insofar as the recorddiscloses, no picketing of the Armory occurred 13Upon completion of their installation of the air compres-sor at the National Guard Armory, Conklin and McCabedrove to the premises of Gateway Tire Co, in Freeport,Long Island They again were followed by Long andKowalski riding in Long's car Upon arrival at Gateway'spremises, Conklin went into the building and told AlbertSauchelli, secretary-treasurer ofGateway, that he wasready to install Gateway's air compressor which theCompany had repaired Kowalski came into the building atthis point and said, "I am Ray Kowalski, with Local 810 ofthe Teamsters Union This man [Conklin] is a strikebreak-er Scales is on strike and we would appreciate it if youwould honor our picket line " Sauchelli replied, "I needthatmachine " Kowalski responded, "I will have picketsaround here in ten minutes," and he told Sauchelli that ifhe was expecting any deliveries, he would not get themSauchelli then instructed Conklin to back his truck intoGateway's garage, whereupon Kowalski ran into Gate-way's shop and shouted, "at the top of his lungs" toGateway's 20 employees, "Strike, strike, strike " Sauchelliordered Kowalski out of his shop and threatened "to call acop" if he didn't Kowalski complied Then, while Conklinbacked the company truck into Gateway's garage and untilhe and McCabe left, Kowalski picketed Gateway's13The findings above are based on the uncontroverted and creditedtestimony of Conklin and Kempey14The findings above are based on the credited testimony of Conklinand Sauchelli which for the most part is uncontroverted Long a witnessfor the Respondent Union admitted that he and Kowalski followedConklin and McCabe to Gateway Tire and that Kowalski took the Union spicket sign with him when he went into the premises but he denied that heorKowalski picketed at Gateways premises For demeanor and otherreasons I regard Long s testimony as less reliable than that of Conklin andpremises with a sign either the same or similar to thatwhich the Union used to picketScales'plant 14After delivering Gateway's air compressor, Conklin andMcCabe then drove to Technical Crafts C orp in Linden-hurst, Long Island, to deliver and installan aircompressorwhich the Company had repaired for Technical CraftsThey again were followed by Kowalski and Long in Long'scarUpon arrival at thepremisesof Technical Crafts, arepetition of the events at the National Guard ArmoryoccurredConklin toldWilliamAullback,TechnicalCrafts' president, that he had his air compressor and wasready toinstallitKowalski intruded, introduced himselfas "from the Teamsters Union," and told Aullback thatScales was on strike, Conklin was a strikebreaker, and thathe would appreciate it if Aullback honored his picket lineAullback replied that he needed the compressor, andKowalski threatened to throw up a picketline in 10minutes, and that Technical Crafts would then not get anydeliveriesAullback nevertheless instructed Conklin todeliver andinstallthe air compressor Conklin did sowithout further incident, and no picketing occurred 15D Additional AllegedRestraintand Coercion ofEmployeesThe secondary boycott activity described above was notthereafter repeated, but additional conduct which allegedlyrestrained and coerced employees in violation of Section8(b)(1)(A) of the Act continued to occur In this regard, thefollowing incidents transpiredGarryBurns is oneof Company's employees who did notjoin the Union's strike On about February 9 at about 4p m ,16 a truck driven by Supervisor David Wood in whichBurns was a passenger returned to the plant, and Burnsalighted to open the garage door so that the truck couldback in Three of the strikers, Robert Long, Ray Kowalski,and Thomas Thistle, who were sitting in a nearby stationwagon, yelledobscenitiesat Burns, andalso said,"You have had it You have got (sic) involved They aregoing to get you Yourhouse is goingto be bombed "Burns disregarded these comments, ope ned the garagedoor, and was on his way back to the truck to reenter itwhen Kowalski blocked his way andaccused Burns ofreporting strikerLong to the police Burns deniedKowalski's accusation and said, "I don't know what you'retalking about " Kowalski responded, "Yes, you do I oughtto-I am going to break your head open," and he started toadvance towardsBurns Burns startedto step back, threwhis coat off, put up his armsin self-defense, and said,"Look, if you want to talk to me, you stand back and youtalk to me, but you don't get up in my face " Kowalski,nevertheless, continued to advance and he called Burns "afucking Jehovah'switness" Kowalski then repeated, "I amgoing to break your head open " At this juncture,BuirnsSauchelli and I do not credit Long s denialof the picks ting15The findings above arebased on the uncontroverted and creditedtestimony of Conklin and Aullback16AccordingtoBums this incident occurred somewhere betweenFebruary 7and 9 HoweverCompanyPresident Scales whokept notes ofthe Union s conductduring the strike testifiedthatthis incidentoccurredon February 9 I regardScales testimony regarding the date of this incidentas the more reliable one 580DECISIONSOF NATIONALLABOR RELATIONS BOARDstopped his retreat and said, "I am standing right here Iam not moving any further " Kowalski then "backed off "Before any physical contact occurred, Supervisor Woodcame between them, pushed them apart, and directedBurns to go inside the plant As Burns proceeded to do so,Long, Thistle, and Kowalski yelled that Burn's car (whichwas parked down the street) would not start By this timemany of the Company's employees had came out of thebuilding to observe what was transpiring and Burns said toPresident Scales, "They said my car's not going to start "Thereupon, Burns went down to his car, got in, started itwithout trouble, and drove it close to the plantWhenBurns got there, Kowalski and Long came over to his car,one on each side, and began knocking on the windowsBurns opened the window on the right side whereKowalski was standing, and the latter said, "You know I'mout to break your head open " Burns replied, "Well, here Iam" With that, he got out of the car, locked it, andreturned to the plant without further incident PresidentScales then closed the garage door and as he did so, heheard Kowalski tell striker Thistle, "Tom we are going tokill Joe Conklin " 17 On the following morning (February10)Kowalski and Respondent's Business Agent JamesRobinson approached Burns at the coffee wagon on thestreet outside the plant, and Kowalski apologized to Burnsand said, "I'm sorry about what I did yesterday "IsOn Wednesday, February 9, at about 4 p in, employeeJohn Pratmcki started out from the Company's plant in thecar of President William Scales to pick up some pulleysfrom the Beardsley Transmission Co located about a mileor two away As Pratnicki pulled away from the Compa-ny's premises, Long and Kowalski followed him in Long'scarWhen Pratnicki stopped for a traffic light, Kowalskigot out of Long's car, knocked on the window of Scales'car, and asked Pratmcki to open up and pull over, saying,"We dust want to talk to you, we don't want to hurt you "Pratnicki refused, and when the light turned green, heproceeded towards his destination Long again followed,then pulled in front of Pratnicki, and, according toPratnicki, "They play[ed] cat and mouse with the car "Upon arrival at his destination, Pratnicki got out ofScales'car and waited for the traffic to clear up before crossingthe street Long and Kowalski came up to him and shoutedthat Pratnicki didn't realize how poorly they were paid byScalesLong also said, "It would be unhealthy for you todriveBill'scar," and Kowalski interjected, "Yes, wewouldn't want to see you get hurt " They then proceeded17As previously noted Conklin was the nonstriking employee who hadbeen followed by Kowalski and Long earlier that day to the premises of theCompany s customers18The findings above are based on the credited testimony of GarryBurnswhom I regard as a reliable witness and upon the corroboratingcredited testimony of Supervisor Wood and PresidentScalesBusinessAgent James Robinson a witness for the Respondent who was notpresentwhen the incident occurred admitted that on the following dayand in hispresenceKowalski apologized to Burns as found aboveKowalski was notcalled by the Respondent to testify However Long and Thistle, whoadmittedly were present did testify and according to their version of whatoccurred it was Burns and not Kowalski who was the aggressor and whothreatened to assault Kowalski but was prevented from doing so by Wood sintervention In view of the strikers undisputed efforts to enlist participa-tion in their strike by all of the Company s employees Burns refusal to jointhe strike and Kowalski s later apology to Bums I regard Long s andThistles testimony that Burns was the aggressor in thisincident asto tell Pratnicki"that things are going to get worse", that"next week they are going to start on the equipment, and ifthat doesn't work, you people in the office will be out onstrike also because you will have no place to go even if wehave to burn the place down " Long told Pratnicki,"It is not us It is out of our hands Look Jai [Pratmcki],we don't want to see anyone get hurt, but these unionguys are crazyWe have had to speak out against themon more than one occasion to keep the violence to aminimum These guys want to see Scales go out ofbusiness "Pratnicki thenwalked across the street and enteredBeardsley's premises with Long and Kowalski "about foursteps behind me " Pratnicki asked the man at Beardsley tocallScales and tell him that he was being followedKowalski then shouted, "Is this a union shop?" The man atBeardsley said, "Yes," and Kowalski responded, "All right,we are just checking because we want to make sure thisplace is squared away " Pratmcki then picked up thepulleys and left, again followed by Long and Kowalski Ontheway back to his car across the street, Long said toPratnicki, "And, don't let me catch this guy Conklin aloneI'm really going to fuck this guy up," and Kowalski added,"Yes, that goes for me, too " Finally, before Pratmcki gotback into Scales' car, he was told by Long and Kowalski,"Well, look, Jai, you know we are just trying to tell you becareful " On the way back to the plant, Pratmcki again wasfollowed by Long and Kowalski, but they didn't cut infront of him, as they had on the way to Beardsley, and hewas not further harassed or threatened 19At 5 p in that same afternoon (February 9), as theCompany's employees left the plant at the end of the day'swork, striker Kowalski said to employee Teddy Parais "Weknow where you [and] all the Greeks live in Astoria, andwe will come there " Parais replied, "All right, if you havethe guts you come there and we will fix you "20That same night, striking employees Robert Long andTom Thistle visited the home of Thomas J McNiff, Jr, asales engineer employed by the Company According toMcNiff's credited testimony, the visit lasted from about7 30 p in to 9 30 p in and in the course of that visit, Longand Thistle said21 that they "were afraid" because theUnion had threatened to break windows, slash tires of theCompany's trucks, burn company trucks, and burn theCompany's premises,and because the Union also hadthreatened violence against Joe Conklin, Tim McCabe,and Dave Wood because they were scabs who weretransparently implausible and unworthy of credenceMoreover based ontheir demeanor while testifying and the nature of their testimony,I regardboth Long and Thistle as unreliable witnesses whose testimony is generallyunworthyof credenceisThe findings above are based on the testimony of Pratnicki which Iregard as reliable and credit As previously noted Kowalski was not calledto testify by the Respondent and Long a witness for the Respondent didnot deny that he and Kowalski followed Pratmcki from the Company spremises to that of Beardsley Transmission Co Long did however, denythat he and Kowalski made the threats and statements attributed to them byPratnickiAs previously noted I regard Long s testimony as generallyunreliable and I do not credit his denials of Pratnicki s testimony20The findings above are based on the credited uncontrovertedtestimony of Anthony Phocas21McNiff admittedly could not recall which specific statements weremade by Long and which by Thistle LOCAL 810, FABRICATORS & WAREHOUSEMEN581crossingthe picket line Long and Thistle also told McNiffthat they also were afraid that if they "walked off thepicket line, the union would burn their houses " McNifftold Long and Thistle that violence "would not win theircaseof trying to get a union into the business," andthat their cause would be better served by proceeding withtheir strike "in a legal manner " According to McNiff,Long and Thistle agreed with him in this regard, and toldhim that they would continue to strike and picket, but ifviolence occurred, they would "abandon the picketline "22On Saturday (February 19), George Tsaoussis, a vicepresident of the Company, received a series of telephonecalls from an unidentified caller whose voice Tsaoussisrecognized as that of Raymond Kowalski According toTsaoussis' uncontroverted and credited testimony, Kowal-ski told him during the first telephone call that he wantedto arrange a meeting with all of the Company's officers "tosolve the problem" because there was "going to be a lot ofviolence," and he didn't want to be involved in somethinglike thatTsaoussis told Kowalski that he would try tocontact his partners and suggested that he call back in ahalf hour However, Kowalski called Tsaoussis again in 15minutes before the latter could contact his partners, andTsaoussis asked Kowalski to please wait for another halfhour before he called again Tsaoussis then managed tocontact only PresidentWilliam Scales before Kowalskicalled again at 3 05 p in and Tsaoussis told Kowalski thathe had been unable to locate Peter Scales, the Company'sother vice president and secretary Tsaoussis suggested thatthe meeting which Kowalski had requested should includetheCompany's and the Union's lawyer "tobe legal "Kowalski replied that he didn't want any lawyers at themeeting Tsaoussis said that the meeting had to include theCompany's lawyer Kowalski responded, "no lawyer," andthen added that he understood that "there is going to be alot of violence," and that his purpose in asking for themeeting was to try "to stop that violence " Tsaoussis thenasked for additional time to contact his partners andKowalski agreed to call again at 4 10 p in Kowalski calledagain at the agreed time, and repeated his desire to meetwith Company's officials without lawyers and stop theanticipated violenceAbout 30 to 45 minutes later,Tsaoussis received a final telephone call from Kowalskiwhose muffled voice he recognized, and on this occasion,Kowalski said, "Well starting tonight, your house, Bill['s]house, Pete['s] house, goodby "231The puncturing of tiresSince theUnion commenced its strike against theCompany, the latter's trucks, and the car of its president,suddenly acquired a propensity for developingflat tireswhen they were parked in front of the Company's picketedpremisesIn this regard,theuncontroverted recorddiscloses that on a single afternoon about 2 weeks after thestrike began, the company truck which Joseph Conklin hadparked in front of the Company's premises for 10 minuteshad a flat tire caused by a broken valve At the same time,Conklin observed that there were two flat tires on anothercompany truck,and a flat tire on President Scales' car,both of whichalso wereparkedin frontof the Company'spremisesWhen Conklin observed these flat tires, therewere pickets of the Respondent in the vicinity The cardriven by Company President William Scales seemedparticularly susceptible to acquiring flat tires in front of theCompany'smain plant, notwithstanding that it was acomparatively new car 24 Thus, on 2 successive days,Thursday and Friday, February 17 and 18, two differenttireson Scales' car developed flat tires in front of theCompany's building from puncture holes, and inner tubeswere installed into these previously tubeless tires 25 In thequite reasonable belief that the flat tires were caused bysabotage, the Company engaged the services of AndoverProtection Service to guard its premises, and AlexanderKalmowski, an employee of Andover,was assigned onFebruary 19 to guard the Company's building and toprotect Scales from damage to its property Kalinowskiperformed guard services for the Company on February19, 20, 21, and 22 On the latter date at about 4 50 p in ,Kalinowski was in the second floor loft of the Company'sbuilding looking out of the window at the street in front ofthe plantHe observed two cars parked on the oppositeside of the street and saw PresidentScalespark his caralongside the two cars and walk towards the building Hethen saw a man come out the right(passenger side) of oneof the parked cars, move towardsScales'car in a crouchingposition with an object in his hand,and start jabbing atMr Scales' right front tire Kalinowski then saw the mancrouch and duck back into the car from which he hadpreviously emergedKalinowski described the personwhom he had so observed as a "tall, thin, fellow, redheadedguy, about 6 feet," and "about 25 years old" 26 and he later"pointed out this fellow[whom he ] saw do the piercing toMr William Scales " Scales later identified the personwhom Kalinowski pointed out to him as RaymondKowalski Both the car to which Kowalski returned andthe other car parked next to it left the scene almostimmediately thereafter Scales then went down to his carand heard air escaping from the right front tire The newinner tube in this tire was later found to have a puncturehole in it Scales then called the police,and he later made areport of the incident to the precinct 27At about I p in on February 29, President Scales was infront of the Company's main building in the parking lot22Long and Thistle admitted that they visited McNiff s house on thenight of February 9 but they denied the statements attributed to them byMcNiff According to Long and Thistle it was McNiff who suggested thattheUnion should engage in violence to furtherits causeand they hadrespondedIf that nonsense starts happening we will leave them [theUnion I I regard Long s and Thistle s version of the conversation as purefabrication and I credit their testimony in respect to this conversation onlyto the extent that t accords with McNiff's testimony23 Insofar as the record discloses nothing untoward has occurred to thehomes of the Company s officials since Kowalski s last phone call24 It was a 1971 Buick about a year old with about 17 000 to 18 000miles on the odometer25Another employee David Wood also expenem ed a flat tire on theCompany s station wagon after he left the plant Upon examination of thetireWood found two holes but no foreign substance to account for thepresence of the holes26This description accords with that ascribed to Raymond Kowalski byCompany s employees and by Union Agent James Robinson27The findings above are based on Kalinowski s uncontroverted andcredited testimonyAs previously noted the Respondent did not callKowalski to testify 582DECISIONSOF NATIONALLABOR RELATIONS BOARDarea when Union Delegate Herman Frigand said to him,"Hey, Bill,you ain'tworried,yet? You'll worry " At thetime this statement was made, there were pickets present,namely,Union Business Agent James Robinson, andstrikersRobertLong,ThomasThistle,andAnthonyGussell 282The firebombing of two company trucksIn addition to Supervisor David Wood, the Companyhad two driver mechanics in its employ who had refused tojoin the Union's strike, namely, Joseph Conklin andRobert Guthy These driver mechanics performed theirservices for the most part at the premises of the Company'scustomers where they repaired and/or installed air com-pressors which the Company had sold to or repaired forthe customer It was the practice of the driver mechanics toload their company trucks each evening at the plant withwhatever equipment and supplies they would need for thenext day, to drive the trucks home and keep them thereovernight, and to start directly on their rounds the next dayfrom their home In accordance with this practice, over theweekend from Friday evening March 10 to Mondaymorning March 13, Conklin had a company truck parkedin front of his house at Port Jefferson Station, Long Island,and Guthy had his company truck parked in the drivewayof his home in Richmond Hill, in the Borough of Queens,City of New York During the early morning hours ofMonday, March 13, although these trucks were geographi-cally separated by about 50 miles, both were firebombed,and one, that driven by Conklin, was completely de-stroyedThus, on March 13 at about 1 30 am, Conklin wasawakened from sleep by his wife who said she had heardan explosion, and when Conklin went outside, flames wererising 20 to 25 feet from the cab and motor of the truckThe fire eventually was extinguished by the fire depart-ment, but not before the truck was completely destroyed 29Later that morning, after a visit from the police toConklin'shome, Conklin notified PresidentWilliamsScales that he was quitting his job and not returning towork for the CompanyAs noted above, the company truck driven by Guthy wasparked over the same weekend in the driveway of hishome On Monday morning, March 13, at about 6 45 a inwhen Guthy got into the truck to go on his rounds, henoticed a smell of something burned He neverthelessstarted the engine and began to back the truck out of hisdriveway when he heard the crunch of broken glass undera tire and stopped He then got out of the truck andobserved glass under the front left tire, soot all over theright side and front of the truck, and that the front right28The finding above is based on Scales credited testimony Frigand ineffect denied making the statement attributed to him by Scales but I regardhis testimony as unreliable and I don t credit his denial29 It eventually was towed away from Conklin s home and oil and debrisfrom the truck were cleaned up and removed30The findings above are based on Wood s testimony which I credit Ina signed statement given to a Board agentWood stated that Fngand alsosaidthey [the bosses] are going to wind up in a boxHowever at thehearingWood testified that he was not quite certain about the accuracy ofthe latter statement because Frigand was quite a distance from him andit [the box statement] was too low for me to hear In the light of thistirewas "charred, burnt [and] flat" On further investiga-tion,Guthy found pieces of a "Fleishmanns gin bottle,"held together by the label on the bottle, on the right side ofthe truck, and a rag "which looked like a handkerchief"with some burn holes in it Guthy also observed a largecircular burn mark on the blacktop paving of his drivewaywhere the truck had been parked Guthy replaced the rightfront tire, which was burned, dried up from the heat, and"completely cracked," with a spare tire He then washedthe soot from the truck, and proceeded on his rounds forthe CompanyAt 8 30 on March 13, the same day that the twocompany trucks earlier had been firebombed, SupervisorDavid Wood came out of the plant to get something out ofhiscarUnion Delegate Herman Frigand was thenstanding across the street next to a car in which RobertLong and other union pickets were seated and laughingFngand yelled across toWood, "Hey, Dave, whathappened9"Wood, who already had heard about whathappened over the weekend, merely shrugged his shoul-ders Fngand then continued, "I leave it up to you, Dave,to talk to your bosses They are going to bury them-selves "30On March 22, just 5 days before the hearing in this casebegan, employee John Pratnicki drove one of the Compa-ny's trucks from its principal premises to the gas stationaround the corner He was closely followed by unionpickets Raymond Kowalski and Thomas Thistle riding inKowalski's carAs Pratnicki entered the gas station,Kowalski first tried to cut off the truck Pratnicki wasdriving, and not succeeding, he forcibly "bumped" into therear of the Company's truck 31 On the way back to theplant from the gas station, Kowalski followed the Compa-ny's truck "so close," that to use Pratnicki's figure ofspeech, "the paint of my truck had to be on the hood of his[Kowalski's ] car " Moreover, when Pratnicki stopped infront of the plant and put the truck in reverse therebylighting the backup lights, Kowalski, instead of passingPratnicki's truck pulled in right behind and therebyprevented Pratmcki from backing in to the plant A shorttime later, however,Kowalski pulled out and passedPratnicki's truck, and he was able to back up 32That same afternoon, Pratmcki drove over to theCompany's warehouse about a mile from its main plant topick up driver mechanic Robert Guthy As Pratmcki andGuthy came out of the warehouse, union pickets Kowalskiand Thistle came over, and Kowalski, who had a unionpicket sign with him, said to Pratnicki, "Hey Jai [Pratnicki ],you take that truck home9" Pratmcki answered, "Yes "Kowalski then said, "That could be very unhealthy Theyare inflammable and catch fire easily "33testimony by Wood I place no reliance on the latter statement allegedlymade by Fngand Fngand denied making the statements attributed to himby Wood and indeed denied being at the plant premises from 7 15 a in onMarch 13 until after March 14 As previously noted I regard Fngand as agenerally unreliable witness and I do not credit his denials of Woodstestimony above3i In Pratmcki s idiom he [Kowalski]just bumped behind me to breakmy balls32The findings above are based on Pratnicki s uncontroverted andcredited testimony33The findings above are based on the credited testimony of Pratmcki LOCAL810, FABRICATORS&WAREHOUSEMEN583EConcluding Findings1The issuesThe General Counsel and the Company contend that theincidents and conduct found in sections B and D of thisDecision constitute restraint and coercion of employees inthe exercise of their rights, guaranteed by Section 7 of theAct, that the Respondent Union is responsible for saidconduct and incidents, and that it thereby violated Section8(b)(1)(A)of the Act The General Counsel and theCompany further contend that the conduct found insectionC above constitutes unlawful secondary boycottactivity for which the Union is accountable, and that itthereby engaged in unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(B) of the Act Absenta brief from the Respondent Union, these contentions andmy findings above present for further consideration thefollowing issues (a) Whether the conduct found in sectionsB and D constitutes restraint and coercion within themeaning of Section 8(b)(1)(A) of the Act, (b) whether theUnion is legally responsible for the conduct found to haveoccurred, (c) whether the conduct found in section Cabove violates Section 8(b)(4)(i) and (n)(B) of the ActThese issues will be considered seriatim2Restraint or coercionSection 8(b)(1)(A) of the Act provides that it is an unfairlabor practice for a labor organization or its agentsto restrain or coerce (A) Employees in the exercise ofthe rights guaranteed in Section 7Section 7 of the Act grants to employees not only theprotected right to form, join and assist labor organizations,but also the right to refrain from such activities The rightsthus protected include the right to refrain from striking, orin other words, the right to work in the face of a strike 34The Act contains no affirmative definition of the terms"restraint" and "coercion," but they consistently have beenheld to proscribe threats of physical harm and of loss ofemploymentIn the light of these well established principles, I findthat the following conduct and incidents involved restraintand/or coercion of employees within the meaning ofSection 8(b)(1)(A) of the Act(a)The conduct of three union pickets found in B 1,supra,which blocked the efforts of nonstriking employeePhocas to park his car and go to work on the first day ofthe strike, and which persisted until Vice President GeorgeTsaoussis threatened to call the police(b) The warning or threat of Union Delegate HermanFrigand (seeB2, supra)to the employee of LourdesIndustries who had ignored the picket line that his truckmight blow up, and the action of the pickets in hitting theside of Lourdes' truck as it left the Company's premises(c)The conduct of Union Delegate Herman Frigand (B3, supra)which scared a driver of New Penn Motor ExpressCompany into leaving the Company's premises withoutmaking his delivery(d) The threat of union picket Raymond Kowalski (B 4,supra)that if the Unioncamein to the Company's plant,nonstriking employee Anthony John Phocas would bekicked out of his job(e)The threat or warning of Union Business AgentThomas Auld to a customer of the Company (French andEnglish Furniture) in thepresenceof an employee (B 7above) that the customerwas lookingfor trouble if hecrossed the picket line(f)The threat by Union DelegateHerman Fngand (13 8above) to inflict physicalviolence onRichard Sanders, thedriver of Artisan Stationers, if he crossed the picket lineagain(g) The threat or warning by union pickets to nonstrikingemployee Garry Burns that his house would be bombed,the threat by union picket Kowalski to "break opt n"Burns'head, Kowalski's physicalmenancing of Burns asfoundin sectionD 1,supra,andhis statement in thepresenceof Bums andother employees that "We are goingto kill Joe Conklin [anonstrikingemployee ] "(h)The conduct of union pickets Robert Long andRaymond Kowalski (describedin sectionD 2, supra)inplaying "cat and mouse" withnonstrikingemployee JohnPratnickiwhile he drove to the Beardsley TransmissionCo, their warning to Pratnicki that it would be "unht al-thy" for him to drive PresidentScales' car,their furtherstatementstoPratnickiwhich implied that the Unionintended to burn the Company'spremises and engage inviolence, if necessary, to win the strike, and their thieatconveyed to Pratnicki which clearly implied that theywould physically hurt nonstriking employee Joe Conklin ifthey caughthim alone(i)The threat of violence implicit in union picketKowalski's statement to nonstriking employee Parais thatthe union pickets knew whereParaisand the Company'sother nonstriking Greek employees lived, and that theyintended to go there (See D 3, above)(l)The threats conveyed by union pickets Long andThistle to nonstriking employee McNiff that the Unionintended to break company windows,to slash its tires, toburn its trucks, and to physically harm nonstrikingemployees Joe Conklin, Tim McCabe, and Dave Wood(SeeD 4, supra)(k) The puncturing by union picket Kowalski of the tireof President Scales' car while it was parked across thestreet from the plant (See D 6,supra)(1)The firebombing by an unknownpersonor personsduring the early morning hours of March 13 of twocompany trucks while theywereparked at the widelyseparated homes of Joseph Conklin and Robert Guthy(SeeD 8, supra)(m) In the context of the March 13 firebombing of twocompany trucks which almost immediately becamt amatter of common knowledge, the statement of UnionDelegateHerman Frigand made later that morning toSupervisorWood in the presence of striking employees, "Ileave it up to you, Dave, to talk to yourbosses,they aregoing to bury themselves," which clearly implied that thewhich was corroborated by Guthy and not controverted As previouslynotedKowalski was not called to testify and Thistletestifiedonly that he(Thistle) did not makethe statementwhich Pratnicki and Guthy attributedto Kowalski not Thistle34InternationalLongshoremens and WarehousemensUnion (Sunset Lineand Twine Company)79 NLRB 1487 1504 584DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion, whether or not it was responsible therefor, claimedcredit for the firebombing (See D 9,supra)(n) The conduct of union pickets Kowalski and Thistledescribed in D 10supra,in closely following a companytruck driven by nonstriking employee John Pratnicki,bumping into it in the gas station, and closely following iton Pratmcki's return to the plant(o) In the context of the firebombing of two companytrucks on March 13, the statement on March 22 by unionpicketKowalski to nonstriking employee Pratnicki that itwould be "unhealthy" to take a company truck to his homebecause "they are inflammable and catch fire easily " (SeeD 11,supra)I further find that the evidence is insufficient to establishrestraint or coercion of employees within the meaning ofSection 8(b)(1)(A) in respect to the following incidents(a)As found in B 5,supra,Supervisor Wood was told bya stranger who was accompanied by union picket KowalskithatWood should tell his boss that his wife did not wanthim to drive a truck I am not persuaded that thisstatement, even assuming union responsibility, carried withit an implicit threat to Wood(b)As found in B 6,supra,Frigand told SupervisorWood to "tell his boss to come to his senses," that theUnion had more money than the Company and that"they're foolish, they will blow the joint" The GeneralCounsel apparently construes Fngand's statement as athreat by the Union to "blow [up] the point," but I regardthe statement as ambiguous, and that, in the context inwhich it was uttered, it was equally susceptible to aninterpretation that the Company could not financiallywithstand the effects of the strike(c)As found in section D 5,supra,on February 19, unionpicket Kowalski, in a series of telephone calls, in effect toldCompany Vice President Tsaoussis that there would be "alot of [union] violence" in connection with the strike, andthat the vice president's home and that of the othercompany officers would be destroyed There is, however,no evidence that these threats were made in the presenceof, or otherwise conveyed to, statutory employees whoserights are guaranteed in Section 7(d) As described in section D7, supra,on February 29,Union Delegate Frigand in the presence of union picketsasked President Scales whether he was "worried yet," andpredicted,"You'llworry "The complaint in Case29-CB-1142 was amended during the hearing to allege thatthe Union violated Section 8(b)(1)(A) by this statement ofFrigandHowever, I can perceive no implicit threat ofmisconduct by the Union in Frigand's vague remark andconclude that it does not violate Section 8(b)(1)(A) of theAct3The responsibility of the Respondent Unionfor the restraint and coercion of employeesWe come then to the issue of whether the RespondentUnion is responsible for the acts of restraint and coercionpreviously found The conduct which has been found toconstitute restraint and coercion was engaged in by UnionDelegate Herman Frigand, Union Business Agent ThomasAuld, and union pickets Raymond Kowalski, RobertLong, and Thomas Thistle In determining whether or notthe Union is responsible for their conduct, the ordinary lawof agency applies Section 2(13) of the Act specificallyprovidesIn determining whether any person is acting as an"agent" of another person so as to make such otherperson responsible for his acts, the question of whetherthe specific acts performed were actually authorized orsubsequently ratified shall not be controllingIndeed, a principal may be held responsible for the act ofhis agent within the scope of the agent's general authority,even if the act of the agent was specifically forbidden bythe principal 35Viewed in the light of the foregoing principles, it is quiteapparent that the Respondent Union is responsible for theconduct engaged in by its agents Fngand and AuldAccording to the stipulation of the parties, Frigand andAuld are delegates and full-time employees of the Unionwhose functions include organizing and representingemployees in shops under contract with the Union Auld isa business agent of the Union, and Frigand, a formerpolice detective, is "chief of security for the Union " Auldadmittedly was the representative who demanded recogni-tion and bargaining with the Union by the Company Itwas upon his report of the Company's refusal to complywith his demands that the strike against the Company andits attendant picketing were authorizedAt its inception,Auld was in charge of the strike and picket line and it washe who distributed the picket signs to the Company'sstriking employees when the strike started on February 7Auld was assisted in his strike duties at the Company'spremises by Frigand, and by a number of other regularlypaid union representatives, including James Robinson andJoseph LovellWith relatively few exceptions, Frigand wasat the Company's premises at the picket line every dayfrom about 7 a in to 4 p in The general purpose of thestrikewas to hamper the Company's operations by thewithdrawal of its labor force, to dissuade employees fromworking during the strike, and to dissuade customers anddeliverymen from entering the Company's premises Theconduct of Auld and Frigand, which was found above toconstitute restraint and coercion of employees, clearly wasengaged in the furtherance of these general strike objec-tives of the Union I therefore conclude that the Union wasresponsible for the conduct of Auld and Frigand, and thatitthereby engaged in unfair labor practices within themeaning of Section 8(b)(1)(A) of the ActThis leaves for consideration the question of theRespondent Union's responsibility for the restraint andcoercion of employees which, as found above, was engagedin by union pickets Kowalski, Long, and Thistle For thereasons hereinafter stated, I find that the Union must beheld accountable for their said conductAccording to admissions elicited from the Respondent'spaid agents, with minor exceptions, one or more of themwas at the picket line every day of the strike, and on theinfrequent and brief occasions when no union agent waspresent, Long, Thistle, and other pickets were left in chargeto "take care of things " As found above, each of the31Sunset Line and Twine Co supraat 1509 LOCAL810, FABRICATORS&WAREHOUSEMEN585picketswas assigned a sign by the Union which hethereafter used on the picket line and took home at the endof the day The pickets were paid a weekly stipend by theUnion for picketing, initially $25 per week, but laterincreased to $50 All of the pickets received identicalcompensation for which they admittedly were required tobe present at the picket line each day, or receive priorpermission to be absent from one of the Union's delegatesSome of the coercive conduct engaged in by Kowalski,Long, and Thistle occurred at the picket line, and thusobviously was known by the Union's paid delegates, one ofwhom was almost always present There is no evidence thatthe Respondent ever disavowed the picket line misconductof the pickets, or ever attempted to prevent its occurrenceMoreover, the Respondent's agents Frigand and Auldclearly set the pattern for the Union's pickets to follow bythe acts of restraint and coercion of employees in whichthey personally engaged as found above The Uniontherefore clearly is responsible for the coercive conductwhich its pickets engaged in at the picket line 36 Further-more, since the pickets required prior permission of theUnion's agents to absent themselves from the picket line,and since the various departures from the picket line byKowalski, Long, and Thistle were not disapproved by anypaid union agent, I infer that their excursions to follow theCompany's trucks and President Scales' car either wereauthorized by the Union's agents (one or more of whomalmost always were present at the picket line), or ratifiedby them Accordingly, I conclude that the Union isresponsible for the various acts of restraint and coercion ofemployees found above in which Kowalski, Long, andThistle engaged when they left the picket line, and itthereby engaged in unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act 374The violations of Section 8(b)(4)(1)and (ii)(B)of the ActAs more fully described in section C above, on February9, the third day of the strike, when employees JosephConklin and Tim McCabe drove a company truck from theplant to deliver and install air compressors at customers'premises, they were followed by union pickets Kowalskiand Long, and at each of three customers' places ofbusiness, Kowalski first asked the customer not to receivethe compressor and to honor the Union's picket line, and36Local 542 International Union of Operating Engineers (Giles &Ransome Inc)139NLRB 1169 1175InternationalWoodworkers ofAmerica (W T Smith Lumber Company)116 NLRB 507 509Local 28International Organization of MastersMates and Pilots Inc (Ingram BargeCompany )136 NLRB 1175, 1184District 50United Mine Workers ofAmerica (Tungsten Mining Corporation)106 NLRB 903 908as I do not however find the Union responsible for the coercivestatementsmade by Long and Thistle to employee McNiff as found insection D 4 above because that visit was made at night not from the picketlineand because their is no evidence that the Union s paid agents eitherauthorized the visit knew about it or ratified itThere is moreover no evidence as to who perpetrated the firebombing oftwo widely separated company trucks during the early morning hours ofMarch 13 and despite my suspicions I regard the evidence insufficient toestablish the Union s responsibility therefor38 Section 8(b)(4)(i) and (u)(B) of the Act provides as followsSec8(b) It shall be an unfair labor practice for a labor organizationor its agents-when the customer refused to accede to Kowalski's request,Kowalski then threatened to picket the customer and tothereby cut off his receipt of deliveries In addition, at onecustomer's premises,that of Gateway Tire Co, Kowalskiran into the shop and shouted, "strikestrike,strike," toGateway's employees, and Long picketed in front ofGateway'spremiseswhile Conklin and McCabe made theirdeliveryThe complaint in Case 29-CC-30 7 alleges that bythis conduct, the Union violated Section 8(b)(4)(i) and(n)(B) of the Act 38Insofar as here relevant, this section of the Act (withwhose violation the Respondent is charged) prohibitsunions and/or their agents fromengaging in strikes againstsecondary or neutral employers, and from threatening,restraining, or coercing such secondaryor neutralemploy-ers,where, in eithercase, anobject of said conduct is toforce or require the secondary or neutral employer to ceasedoing business with the primary or disputing employer orperson Thissection isgenerally known as the secondaryboycott provision, and as the Board and the courts haverepeatedly pointed out, itis aimedat "shie ldmg unoffend-ing employers and others from pressures in controversiesnot their own "39 As stated by Learned Hand, Chief Judgeof the Court of Appeals, Second Circuit 40The gravamen of a secondary boycott is that itssanctionsbear, not upon the employer who alone is aparty to the dispute, but upon some thu d party who hasno concern in itHowever, as the provisomakes clear,this provision doesnot prohibit or make unlawful "any primary strike orprimary picketing "Viewed in the light of these principles, the record clearlydiscloses that the Respondent Union violated Section8(b)(4)(i) and (ii)(B) of the Act Thus, the Union clearlyhad no labor dispute with any of the Company's custom-ers, and Kowalski's threat to picket them if they acceptedthe delivery of their air compressors from the Companyconstituted threats, coercion, and restraint within themeaning of Section 8(b)(4)(ii)Moreover, the picketing, ofGateway Tire by Long while the air compressor was beingdelivered by Conklin and McCabe, and the shouts of"strike, strike, strike," to Gateway's employees by Kowal-ski, clearly constitutedinducementof Gateway's and otheremployees not to performservicesFurtht rmore, it cannotbe gainsaid that an object of the said conduct was to force(4)(i)to engageinor to induceor encourageany individualemployed by any person engagedin commerce or in anindustryaffectingcommerce to engage in a strike or a n fusal inthe cour,e ofhis employmentto use manufacture process transportor otherwisehandle or work on any goodsarticlesmaterials,or commodities or toperform anyservicesor(n) to threatencoerce or restrainany personengaged in commerceor in an industry affectingcommerce where ineither case an object thereof is(B) forcingor requiring any personto cease u'ing selling,handlingtransportingor otherwise dealing in the productsof any otherproducer processoror manufacturer or to cea,edoing business withany other personProvidedThat nothingcontained in this clause(B) shall be construed to make unlawfulwhere not otherwise unlawfulany primary strike or primary picketing39N L R B v DenverBuilding and ConstructionTrades Council (Gould &Preisner)341 U S 675 69240 InternationalBrotherhood of ElectricalWorkersLocal 501 [SamuelLanger] v NLRB181F 2d 34 37 (CA 2), affd 341 US 694 586DECISIONSOF NATIONALLABOR RELATIONS BOARDor require the Company's customers to cease doingbusiness with the Company by not accepting the deliveryof the compressors 41Accordingly, I find that by the foregoing conduct theRespondent Union violated Section 8(b)(4)(i) and (ii)(B) ofthe ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Union set forth insection III, above, occurring in connection with theoperations of the Company described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerceV THE REMEDYHaving found that the Respondent Union has engagedin certain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActBoth the General Counsel and the Charging Partycontend that, in view of the Respondent Union's currentand past violations of both Section 8(b)(1)(A) and Section8(b)(4)(i) and (ii)(B) of the Act,42 a board order is requiredwhichwillenjoin the Union from any further suchviolations as to any employer In addition, the ChargingParty contends that "only an order dismissing the Union'spetition" for certification as the collective-bargainingrepresentative of the Company's employees,43and barring it from any organizational activity atScales for a two years period, would compensate for thefear and harassment that the Scales' employees havelived through during the period February 7-April 1,1972In the light of the Respondent's record of unfair laborpractices, and those found herein, I regard the requestedbroad order appropriate, and I shall so provide However, Ideny the Charging Party's additional request to dismiss theUnion's petition and for other relief, since I regard thatrequestasonewhichmore appropriately should bedirected to the Regional Director, or the Board, and I leaveto their discretion the determination of when the effects ofthe unfair labor practices found above will have dissipatedsufficiently to permit the holding of a fair electionUpon the basis of the foregoing findings of fact andupon the entire record in the case, I make the followingCONCLUSIONS OF LAW1Local810,Steel,Metals,Alloys& HardwareFabricators & Warehousemen, International Brotherhood41My reasons for holding the Respondent Union responsible for thisexcursion of Kowalski and Long from the picket line have already beenstated above42N L R B v Local 810 etc (R B Wyatt Mfg Co)253 F 2d 832 (C A2 1958) enforcing 117 NLRB 700N L R B v Local 810 etc (Main Steel& Wire Corp)274 F 2d 688 (C A 2 1960) enforcing 123 NLRB 1226N L R B v Accurate Forming Corporation and Local 810 etc288 F 2d818 (C A 3 1961) enforcing 128 NLRB 653NLRB v Loca1810 etc(Fein Can Corp )of Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) and 8(b)(4) of the Act2ScalesAir Compressor Corp is an employer orperson engaged in interstate commerce, or in an industryaffecting commerce, within the meaning of Sections 2(6)and 8(b)(4) of the Act3By restraining and coercing employees of Scales AirCompressor Corp and of other employers, in the exerciseof rights guaranteed in Section 7 of the Act, theRespondent, Local 810, Steel, Metals, Alloys & HardwareFabricators & Warehousemen, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct4By inducing and encouraging employees of GatewayTire Co to engage in a strike or refusal in the course oftheir employment to perform services, and by threatening,coercing, and restraining Gateway Tire Co, TechnicalCrafts, Inc, and the State of New York, Division ofMilitaryAffairs,with an object of forcing or requiringGateway Tire Co , Technical Crafts, Inc, and the State ofNew York, Division of Military Affairs to cease doingbusiness with Scales Air Compressor Corp, the Respon-dent,Local 810, Steel,Metals,Alloys& HardwareFabricators & Warehousemen, International BrotherhoodofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, has engaged in, and is engaging in, unfair laborpracticeswithin the meaning of Section 8(b)(4)(i) and(n)(B) of the Act5The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the ActUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,I hereby issue the following recommended 44ORDERRespondent, Local 810, Steel, Metals, Alloys & Hard-ware Fabricators & Warehousemen, International Brother-hood of Teamsters, Chauffeurs, Warehousemen, & Helpersof America, its officers, agents, and representatives, shallICease and desist from(a) In any manner restraining or coercing employees inthe exercise of their rights to self-organization, to formlabor organizations, to join or assist any other labororganization, to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain fromengaging in such activities, except to the extent that suchrightsmay be affected by an agreement requiring member-299 F 2d 636 (C A 2 1962) enforcing 131 NLRB 5943Case 29-RC-191344 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations automatically become the findingsconclusionsdecision and order of the Board and all objections theretoshall be deemed waived for all purposes LOCAL810, FABRICATORS&WAREHOUSEMEN587ship in a labor organization as a condition of employment,as authorized by Section 8(a)(3) of the Act(b) Engaging in, or inducing or encouraging employeesofGateway Tire Co, Technical Crafts, Inc, the State ofNew York, Division of Military Affairs, or any otheremployer or person engaged in commerce or in an industryaffecting commerce, to engage in, a strike or refusal in thecourse of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods,articles,materials,or commodities, or to perform anyservices, or (c) threatening, coercing, or restraining any ofthe above-named employers or any other person engagedin commerce or in an industry affecting commerce, wherein either case an object thereof is to force or require theabove-named employers, or any other person to ceaseusing, selling,handling, transporting, or otherwise dealingin the products of Scales Air Compressor Corp, or anyother employer or person, or to cease doing business withScalesAir Compressor Corp, or any other employer orperson2Take the following affirmative action which it isfound will effectuate the policies of the Act(a) Post at its business office and meeting, halls copies ofthe attached notice marked "Appendix" 45 Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by them for a period of60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to members arecustomarily posted Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced or covered by any othermaterial(b) Furnish the said Regional Director with signed copiesof the aforesaid notice for posting by Scales Air Compres-sorCorp, if willing, at all places where notices toemployees are customarily posted(c)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of the receipt of thisDecision,what steps have been taken to comply here-with 46I further order that the complaint herein be dismissedinsofar as it alleges violations of the Act other than thosefound above45 In the event that the Board s Order is enforced by a Judgment of aUnited States Court of Appeals the words in the notice reading Posted byOrder of the National Labor Relations Board shall be changed to readPosted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board46 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed this provision shall bi modified to readNotify saidRegional Director for Region 29 in writingwithin 20 daysfrom the date of this Order what steps the Respondent has taken to complyherewith